Judgment modified so as to increase the judgment for the plaintiff to the sum of $127.92, and as so modified unanimously affirmed, with costs in this court and in the court below on the ground that the jury had determined upon sufficient evidence that the value of the cows was $355 and that the defendant was bound to account to the plaintiff for the difference between that sum and the sum of $227.08, which was the amount of the note, interest and expenses of sale and keeping the cows. The court disapproves the eighth finding of fact and substitutes in lieu thereof the finding that the value of the cows taken into the possession of the defendant was the sum of $355, and the difference between such sum and the amount of the note, with interest, and expenses of sale and keeping of the cows, was the sum of $127.92. Present — Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ.